DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 21 appears to be directed towards a different distinct embodiment, different from that of claim 1. Specifically, claim 21  recites determining a frequency of the user inputting the second information that the vehicle is dirty and selecting the either the first or second information based on the frequency. However, claim 1 recites that the selection of the first and second information is based on a likelihood of a user dirtying the vehicle. Accordingly, claim 1 recites selecting the information based on the likelihood of the user soiling the vehicle not based on the frequency a user’s input. There does not appear to be any nexus between the frequency of a user input and the likelihood of dirtying a vehicle.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
Claims 1-2, 6-7, 11-12, 16-17, & 21 are currently pending on the application, of which claims 1-2, 7, 12, and 17 are currently amended, claim 21 is newly added, claims 12, 16-17, & 21 are withdrawn from consideration for being non-elected inventions, and claims 3-5, 8-10, 13-15, & 18-20 are cancelled.
The previous drawing objections and rejections under 35 U.S.C. 112(b) are withdrawn in view of the amendments. The previous rejection to the claims under 35 U.S.C. 102(a)(2) is withdrawn in order to present a new grounds of rejection. The previous rejection under 35 U.S.C. 101 is maintained. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05/31/2022 have been fully considered but they are not fully persuasive.
With respect to applicant’s argument regarding dependent claim 2, that Tokatyan does not cure the deficiencies as they relate to image recognition utilizing color, examiner respectfully disagrees. Tokatyan does disclose a controller that utilizes image based color recognition (see [0026] of Tokatyan and corresponding incorporated reference, PG-Publication US20180144200A1, especially [0036-0042] and Fig.4).
With respect to applicant’s argument regarding the 101 rejection, applicant’s argument is not found persuasive. Controllers inherently must have memory to perform their desired tasks, accordingly the claim merely recites an element that is necessarily already present. Again, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites only the additional element of a controller and its inherent memory to perform the determination of whether cleaning is required. The controller and memory are recited with a high-level of generality and generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Thus, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The entirety of the claim is still capable of being performed entirely mentally.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6, & 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining if cleaning is required based a first information regarded dirt level of the vehicle and second information regarding dirt level of the vehicle in a user’s view. Claim 2 merely adds the first information being an image. Claim 6 merely add control and transmitting a request respectively. Claim 11 merely adds a vehicle for which said determinations can be made and provision of the element for which the mental processing is formed for does not add significantly more to the abstract idea. Further, the controller and its programming merely recite the abstract idea of mathematical computation without any inclusion that would result to substantially more than the computation itself. 
The limitation of determining if cleaning is required, as drafted, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a controller configured to” and “memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for “controller configured to” language, to determine in the context of the claim encompasses the user mentally observing the dirt level of the vehicle to obtain a first information, understanding their acceptable level of cleanliness as the second information regarding their input and determining how likely they are to make the vehicle dirty by virtue of their actions (e.g. trip to the beach) and how likely any previous similar events made the vehicle and can determine mentally if the vehicle requires cleaning based on their acceptance level or the current observation. As with claim 2, the first information including an image is also a mental process of looking at the vehicle to ascertain a dirt level based on the visual presentation which would include observing color differences. As with claim 6 the recitation of generic controller performing control steps recites an abstract idea with insufficient structure to incorporate structure within a practical application and would constitute mere instructions for applying an abstract idea. Thus, the claims limitations, as drafted, can be entirely performed mentally. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. Similarly, with claim 11, but for the “a vehicle” and “controller configured to” language, the claim only recites mental processes capable of being performed in the mind.
This judicial exception is not integrated into a practical application. The claim recites only the additional element of a controller to perform the determination of whether cleaning is required. The controller is recited a high-level of generality and generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Thus, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Similarly, with claim 11, the only additional feature is the provision of the vehicle for which the abstract idea is to be implemented upon does not add significantly more to the abstract idea to integrate the abstract idea into a practical application because it does not apply meaningful limits for practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a controller to determine if cleaning is required amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the aforementioned claims are not patent eligible. Similarly, with claim 11, the provision of a generic element for which the abstract process is intended to be implemented upon does not provide an inventive concept as it is purely functional and generic. Thus, simply appending well-understood and conventional elements previously known to the industry, specified at a high level of generality, to the judicial exception does not provide significantly more to the judicial exception when viewed alone or as a whole, especially when it is known to be routine to do so (see rejection below for supporting documents which indicate that a vehicle with a controller to perform abstract ideas for determining if cleaning is required is routine and well known). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioner” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer (US20170210353A1) in view of Dellock (US20190001930A1).
As to claims 1 & 11, Stauffer discloses an autonomous [0003] vehicle (Fig.1) with a control apparatus for a vehicle (combination of Fig.2 ref 34 & Fig.3 ref 72) has a memory (see [0025] indicating memory is present & [0048] stating storage of user profile records, behavioral patterns, and other pertinent information, storage of information on servers/networks inherently requires some memory) which stores user information and other pertinent data. As the disclosure relates to cleaning of a vehicle, a skilled artisan would understand that cleanliness preferences as well as cleanliness outcomes based on the user would be considered a pertinent metric (i.e. how clean a user prefers the vehicle, how often a user uses the vehicle, how dirty is the vehicle after use by the use, etc.; see [0048] regarding storage of behavioral patterns, profile records, and other pertinent information) and such information would be stored in the memory. Further, in controller elements, memory is required in order for the controller to perform its programmed tasks. The control apparatus also acquires first information indicating a dirt level of the vehicle detected by the vehicle [0028 & 0052] and a second information indicating a dirt level of the vehicle input by the user (see Fig.2 ref 56 sends signal to ref 34 & [0037]). The controller has baseline values [0032] which enable a determination to be made regarding a likelihood of the user dirtying the vehicle (i.e. controller programming would understand values greater/lower, depending on the sensor, than a baseline would indicate the likelihood of the dirtying of the vehicle by the user) and selects the first information to compare to said baseline values to determine if the vehicle needs cleaning [0032], thereby the selection of first information is according to likelihood of dirtying the vehicle (i.e. base value comparison). It is noted that there is no correlation between the number of time or rate of vehicle being cleaned by a user and the selection of the first/second information, the selection merely needs to be made based on information stored in the memory (i.e. inherent programming code in the memory). However, assuming arguendo that storage of information would not include user preferences for cleaning the following alternative rejection is provided.
Dellock discloses an art related vehicle cleaning system (abstract), wherein a manner of determining uncleanliness is to count a number of times a user touches a touchscreen in the vehicle (Fig.6 refs 615 & 620, [0081-0082]). Thus, Dellock indicates that a number of uses/touches of an element makes said element dirty. Further, such an action relates directly to a behavioral pattern of an individual. This behavioral pattern is compared to stored value (Fig.6 ref 620) which enables a determination regarding the likelihood of the element being dirty (i.e. yes or no determination). The internal programming which provides code for comparing the two reading on determining a likelihood. Such an feature allows for the cleaning of touch-screen element in a vehicle based on user input.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify to include making determinations about cleanliness based on the behavioral pattern of an individual touching a touchscreen in the vehicle. Such a modification would incorporate the behavioral patterns of a specified user and the amount of times cleaning was required as an effect of said behavioral pattern (i.e. pertinent user information). Accordingly, the controller would look to see a how often a user touches an touchscreen of the vehicle multiple times to determine if a cleaning of the touchscreen is necessary (i.e. computer programming code within the memory and the predetermined number of times touching is allowed before cleaning being identified as the likelihood of dirtying the vehicle; the controller programming selects the second information, the number of touches currently, to determine if cleaning is necessary).
As to claim 6, Stauffer teaches the apparatus of claim 1 wherein, the signals are used to determine if the vehicle requires cleaning by detecting a cleanliness of the vehicle, transmits a signal for cleaning, and performs said cleaning [0028, 0033, 0037].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer (US20170210353A1) in view of Dellock (US20190001930A1) as applied to claim 1 above, and further in view of  Tokatyan (US20180330475A1).
As to claim 2, Stauffer teaches the control apparatus of claim 1, wherein many different sensors are disclosed as exemplary [0029] and other sensors are capable of being used for detecting cleanliness. Thus, a skilled artisan would have found utilizing images and image sensors as a means of cleanliness detection to be obvious. However, assuming arguendo that such image sensors are not explicitly stated, nor would they be obvious in view of Stauffer alone, the following alternative rejection is provided. The use of cameras for determining a cleanliness inside of a vehicle is known in the art, as evidenced by Tokatyan.
Tokatyan discloses an art related vehicle interior cleaning system (abstract), wherein cameras and lidar sensors (Fig.3 refs 302-308), synonymous to image sensors, are utilized to image the interior of the vehicle to determine the presence of trash and stains [0034-0035], thereby reading on a cleanliness sensor. The method of determining if cleaning is required utilizes n-color gray scaling [0026] (reading on difference color in image), a method in which if the color is above a threshold a determination is made that the vehicle is dirty (see incorporated reference [0036-0038 & 0042]). The method includes imaging the vehicle after use (Fig.4A ref 406-408) and comparing it to a clean state (Fig.4A ref 412, i.e. before use of the vehicle) and determines if the vehicle needs cleaning (Fig.4C ref 428) based on the said difference in the images being above a certain value.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the cleanliness sensor of Stauffer to utilize cameras & lidars to provide detection of trash and stains inside the vehicle as well as the controller programming that allows for utilization of the camera and lidar sensors for detection of said trash and stains. Further it is in the purview of one of ordinary skill in the art to utilize one cleanliness sensor in place of, or in addition to, another when they are known to be used for the same purpose. This is especially true since Stauffer discloses that other sensors can be used and the ones listed are exemplary.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer (US20170210353A1) in view of Dellock (US20190001930A1) as applied to claim 1 above, and further in view of  Schutz (US20210053678A1).
As to claim 7, Stauffer teaches the apparatus of claim 1, further comprising a positioner [0047] that can measure a position of the vehicle (i.e. GPS). The limitation of transmitting a request for cleaning is recited as intended use, and a skilled artisan would reasonably expect that a controller can transmit a GPS signal, thereby reading on the claim. Assuming arguendo that such a feature is not meant to be recited as intended use, the following alternative rejection is provided. Stauffer does not teach the transmission of a cleaning request for dispatching a cleaning vehicle, however such a feature is known in the art, as evidenced by Schutz.
Schutz discloses a vehicle for cleaning sensors (abstract), wherein an autonomous vehicle receives position data from a vehicle requiring cleaning and navigates to said vehicle and performs autonomous cleaning (see Fig.1). The use of a separate vehicle for the cleaning of main vehicle allows for reduction in the required amount of cleaning systems, thus reducing cost and increasing space [0006 & 0014].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the control apparatus to include the ability to transmit a signal to a separate vehicle for cleaning of the main vehicle thereby reducing the required amount of cleaning systems the main vehicle needs and minimizing costs while maximizing space (Schutz [0006 & 0014]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuhara (US20210114563A1) discloses an art related control apparatus for identification and determination of vehicle dirt/damage (abstract). The control system is capable of determining different kinds and degrees of debris/trash (Figs.2-4) within the vehicle. Upon determination that dirt or stains are detected within the autonomous vehicle, a travel request is issued to allow the vehicle to move to a handling place where servicing and cleaning occur (see Figs.5 & 8-9). Thus, there is a travel plan that must be generated in order to move the vehicle to the handling place. The control schematic of Kuhara allows for improved utilization rate of the vehicle [0029] and reduction of user discomfort is possible [0026].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zemek (US20210248522A1) discloses a vehicle management system having an odor detection system (Figs.1-3) and compares said odor to a user input threshold to determine if the vehicle requires cleaning, which can include sending the vehicle to another location for cleaning (Figs.5-8).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wensley (US20200207298A1) discloses a system for determining the state of an interior of the vehicle (abstract), especially with regards to cleaning [0023]. The system utilizes an input from a user for the actual dirt level [0069 & 0073-0074] and a signal from a camera [0058] for estimating a dirt level of the vehicle. Wensley further discloses that corresponding data can be either stored remotely via servers of locally in controller memory [0064-0065].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (US20210394774A1) discloses an autonomous vehicle with a system to perform tasks (abstract) including cleaning [0015]. The system detecting a dirt level of the vehicle and check it with an input from a user to determine if cleaning is required (see Fig.4)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reibling (US20180126960A1) discloses a vehicle that compares images, scents, humidity, and temperature before and after passenger rides (Figs.4A-5).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han (CN109501734A) discloses an air cleaning system of a vehicle (abstract) that allows for user directed manual or automatic cleaning (see Fig.2 and relevant description of steps, also [0050-0054]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711